NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Argued December 15, 2009
                                  Decided February 8, 2010

                                            Before

                             TERENCE T. EVANS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 09‐1742

KATHERINE L. WILLIAMS‐                             Appeal from the United States District
OVERSTREET,                                        Court for the Central District of Illinois.
     Plaintiff‐Appellant,
                                                   No. 07‐4083
       v.
                                                   Michael M. Mihm, 
MICHAEL J. ASTRUE,                                 Judge.
Commissioner of Social Security, 
    Defendant‐Appellee.



                                          O R D E R

       Katherine Overstreet claims that she was disabled by ulcerative colitis; back, neck, knee,
and elbow pain; kidney problems; high blood pressure; depression; and memory problems.
The Social Security Administration and an administrative law judge (“ALJ”) denied her claims,
and the district court affirmed the ALJ’s decision.  Mrs. Overstreet appeals, asserting that the
ALJ committed several errors.  We affirm the district court’s judgment.

       Mrs. Overstreet, who was born in 1958, applied in May 2003 for supplemental security
income and disability insurance benefits, alleging that she had been disabled since March 2000.
(She had previously filed disability applications in 1997 and 2000; those applications were
No. 09‐1742                                                                                   Page 2


denied in 1999 and 2002, respectively.)  After the Social Security Administration denied her
2003  applications,  she  received  a  hearing  before  an  ALJ  in  December  2005,  at  which  she
amended the claimed onset date of her disability to July 2003.

        Mrs. Overstreet testified at the hearing that she stopped working as a data‐entry clerk
in July 2003 and began working again in May 2004 in customer care at the Moline/Quad Cities
airport.  She worked 24 hours a week driving a golf cart to transport passengers who needed
rides within the airport.  She sometimes had to push passengers in wheelchairs, a job that was
hard on her back, arms, and legs.  Her work sometimes also required her to stand or sit at a
podium for a six‐hour shift checking passengers’ boarding passes and identification.

        Mrs. Overstreet testified that she could walk for less than half a block, stand for less than
two minutes, and sit for less than two minutes before feeling pain.  She said she had difficulty
bending, kneeling, and climbing stairs, but no problems using her hands.  Mrs. Overstreet
testified that she could lift “Less than two pounds, three pounds, four pounds.”  She also said
that she often experienced headaches and had trouble remembering things because of her pain
and high blood pressure.  She added that she sometimes had trouble keeping her mind on
things — “You just get depressed, and you just kind of drift off at times” — but said she had
no problems understanding things.

        The ALJ posed a hypothetical question to George Paprocki, a vocational expert who
testified at the hearing.  The question envisioned a 47‐year‐old woman with Mrs. Overstreet’s
past work experience and impairments:  ulcerative colitis, degenerative disc disease at the
cervical  spine,  degenerative  changes  to  the  lumbar  spine,  a  history  of  fibromyalgia,
hypertension, chronic headaches, and a history of depression.  The woman could not lift more
than 10 pounds or stand or walk more than two hours in an eight‐hour day; would need “to
alternate sitting or standing” at one‐hour intervals; and could only occasionally bend, squat,
or crawl.  The woman would also need to avoid climbing and rapid changes of position, and
would require access to a restroom.  She would be able to do work of the same degree of skill,
complexity,  and  detail  that  Mrs.  Overstreet  had  done  in  the  past.    The  vocational  expert
testified that such a woman could perform Mrs. Overstreet’s past jobs of data‐entry clerk and
administrative assistant, both of which were sedentary.

        The  ALJ  denied  Mrs.  Overstreet’s  claim  under  the  required  five‐step  analysis.    See
20  C.F.R.  §§  404.1520,  416.920.    He  found,  based  on  her  earnings,  that  Mrs.  Overstreet
performed substantial gainful activity from January 2005 to December 2005 and thus was not
disabled during that period (step one).  He then analyzed her claim of disability between July
2003  and  December  2004  and  found  that  Mrs.  Overstreet  had  a  combination  of  severe
impairments (step two); that she did not have an impairment or combination of impairments
No. 09‐1742                                                                                      Page 3


that met the criteria of any listed impairments (step three); and that she retained the residual
functional  capacity  to  perform  past  relevant  work  as  a  data‐entry  clerk  or  administrative
assistant (step four) and other work in the national economy (step five).  The Appeals Council
denied Mrs. Overstreet’s request for review of the ALJ’s decision, making the ALJ’s decision
the Commissioner’s final decision.  The district court affirmed with a detailed and thoughtful
opinion that has made our task considerably easier.

         The standard for disability claims under the Social Security Act is stringent.  The Act
does not contemplate degrees of disability or allow for an award based on partial disability.
Stephens  v.  Heckler,  766  F.2d  284,  285  (7th  Cir.  1985).    Even  claimants  with  substantial
impairments are not necessarily entitled to benefits, which are paid for by taxes, including taxes
paid  by  those  who  work  despite  serious  physical  or  mental  impairments  and  for  whom
working  is  difficult  and  painful.    We  uphold  an  ALJ’s  decision  if  substantial  evidence  —
evidence a reasonable mind might accept as adequate — supports it.  See 42 U.S.C. § 405(g);
Terry v. Astrue, 580 F.3d 471, 475 (7th Cir. 2009).  The ALJ must provide a “logical bridge”
between the evidence and his or her conclusions.  Id.; Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir.
2000).    We  view  the  record  as  a  whole  but  do  not  re‐weigh  the  evidence  or  substitute  our
judgment for the ALJ’s.  Terry, 580 F.3d at 475.

                           I.  Opinions of State‐Agency Psychologists

        Mrs. Overstreet first argues that the ALJ erred in determining that she was not disabled
by  ignoring  the  conclusions  of  two  state‐agency  psychologists  in  2000  that  her  depression
moderately restricted her daily living, caused her moderate difficulty in maintaining social
functions, and caused either moderate (according to one psychologist) or marked (according
to the other) deficiencies in concentration, persistence, or pace.

        Recall, however, that Mrs. Overstreet had amended the onset date of her disability from
2000 to 2003.  The ALJ limited evidence created before the claimed onset date “to the purpose
of  providing  a  foundation  for  consideration  of  the  claimant’s  current  disability  status.”
(Emphasis added.)  (The psychologists’ conclusions from 2000 were considered as part of her
previous disability claim, which was denied in 2002.)  The ALJ in this case found that Mrs.
Overstreet’s  impairments  included  a  history  of  depression  rather  than  depression  itself.
Nothing in the record indicates that she received mental health treatment during the claimed
disability period or that the limitations from 2000 persisted after the 2003 onset date.

       Substantial evidence supported the ALJ’s conclusion that Mrs. Overstreet’s depression
did not limit her ability to work.  He noted that in 2003 Mrs. Overstreet told her primary care
provider, Dr. K.N. Kacha, that she was depressed.  An exam at that time indicated that Mrs.
No. 09‐1742                                                                                   Page 4


Overstreet’s mood and affect were abnormal, but her judgment, insight, orientation to time,
place, and person, and her recent and remote memory were all normal.  Mrs. Overstreet herself
testified that she had trouble remembering day‐to‐day things because of her pain and high
blood pressure and that she had trouble keeping her mind on things because she got depressed.
But she said she had no trouble understanding things and that when she felt stress at work, she
would “suck it in” and continue her job “because I love people, and I’m not going to make
them wait because I don’t feel good.”

                  II.  Conflict Between Vocational Expert’s Testimony and
                            the Dictionary of Occupational Titles  

        Mrs. Overstreet next argues that the ALJ violated Social Security Ruling 00‐4p when he
failed to ask the vocational expert whether his testimony conflicted with the Dictionary of
Occupational Titles (“DOT”).  The vocational expert concluded that the worker in the ALJ’s
hypothetical question could do sedentary work.  Mrs. Overstreet contends that the expert’s
testimony  assumed  from  the  ALJ’s  question  a  need  for  the  worker  to  alternate  sitting  and
standing every hour and thus conflicted with the DOT’s description of sedentary work as work
that “involves sitting most of the time, but may involve walking or standing for brief periods
of time.”  Dictionary of Occupational Titles, Appendix C, 1991 WL 688702 (Westlaw).

        An ALJ has an affirmative responsibility to ask a vocational expert about any possible
conflict  between  evidence  the  vocational  expert  provides  about  a  job’s  requirements  and
information in the DOT.  If the expert’s testimony “appears to conflict with the DOT,” the ALJ
“will obtain a reasonable explanation for the apparent conflict.”  SSR 00‐4p.  But not asking a
vocational expert about a conflict is a harmless error if there is no actual conflict.  See Terry v.
Astrue, 580 F.3d 471, 478 (7th Cir. 2009).

        There was no conflict here.  The record shows that the ALJ’s question did not require
the worker to alternate every hour between sitting and standing; the context of the question
establishes that the ALJ was referring to hourly breaks from sitting or standing.  The ALJ, in fact,
clarified for the vocational expert that the worker would be able to stand or walk for two hours
and sit for six hours in an eight‐hour day.  R. 885.  The vocational expert then testified that if
the  worker  could  “take  a  short  break  after  an  hour,”  the  worker  could  perform  Mrs.
Overstreet’s sedentary and past relevant work as a data‐entry clerk or administrative assistant.
Because that testimony is compatible with the DOT’s description of sedentary work, see Terry,
580  F.3d  at  478,  and  because  the  DOT’s  description  did  not  conflict  with  the  limitations
imposed by the ALJ in his hypothetical question, see Ketelboeter v. Astrue, 550 F.3d 620, 625‐26
(7th Cir. 2008), the ALJ’s failure to ask was a harmless error.
No. 09‐1742                                                                                        Page 5


                                III.  The ALJ’s Credibility Finding

       Mrs. Overstreet also argues that the ALJ failed to comply with Social Security Ruling 96‐
7p by improperly discrediting her testimony without analyzing her pain in light of the medical
evidence.  In particular, she points to a review of her medical records by Dr. George Kudirka
and Dr. Francis Vincent, state‐agency doctors who opined that Mrs. Overstreet’s complaints
— that she could not sit or stand for long periods, or walk more than half a block, because of
pain in her neck, back and legs — were consistent with her colitis, degenerative disc disease,
and fibromyalgia.

         In evaluating the credibility of Mrs. Overstreet’s statements about her impairments and
their effect on her ability to work, the ALJ had to consider all of the evidence in the record,
including medical signs and laboratory findings, opinions provided by treating and examining
physicians and psychologists, and statements or reports by Mrs. Overstreet and those who
treated or examined her about her medical history, treatment, work history, daily activities, and
ability to work.  SSR 96‐7p.  A reviewing court may reverse an ALJ’s credibility determination
only if it is so lacking in explanation or support that it is “patently wrong.”  Simila v. Astrue, 573
F.3d 503, 517 (7th Cir. 2009); Craft v. Astrue, 539 F.3d 668, 678 (7th Cir. 2008).

        There is more than adequate support for the ALJ’s credibility determination in this case.
Although he noted that Mrs. Overstreet claimed that she felt pain after walking less than half
a block, or standing or sitting for less than two minutes, the ALJ also observed — as he was
permitted to do — that she was able to sit for the length of the hearing, which lasted about an
hour.  See SSR 96‐7p (“In instances where the individual attends an administrative proceeding
conducted  by  the  adjudicator,  the  adjudicator  may  also  consider  his  or  her  own  recorded
observations  of  the  individual  as  part  of  the  overall  evaluation  of  the  credibility  of  the
individual’s statements.”).  The ALJ further noted that treatment records did not corroborate
the pain and restrictions that Mrs. Overstreet alleged.  Despite her statement in October 2005
that  she  had  seen  countless  doctors  with  no  relief  for  her  pain,  the  record  did  not  contain
records from numerous healthcare providers.  According to the physician she saw in November
2002 for her headaches, she did not follow through on the physician’s recommendations of pain
clinics and an epidural injection.  Even more important, no physician had opined that she was
totally disabled or recommended treatment suggesting it.

       The ALJ’s assessment of Mrs. Overstreet’s capacity and limitations tracks that of Dr.
Kudirka and Dr. Vincent, which belies her argument that the ALJ ignored their opinions.  The
doctors affirmed an assessment of Mrs. Overstreet’s residual functional capacity in July 2003
concluding — in contrast to Mrs. Overstreet’s testimony that she could lift less than two or four
pounds — that she could frequently lift less than 10 pounds and could occasionally lift 10
No. 09‐1742                                                                                   Page 6


pounds.  The ALJ made a similar assessment.  The doctors agreed that with normal breaks, Mrs.
Overstreet could stand or walk for at least two hours and sit for about six hours in an eight‐
hour workday.  The ALJ made the same assessment.  And the doctors agreed that the evidence
supported a residual functional capacity that included sedentary work.

                  IV.  The ALJ’s Residual Functional Capacity Assessment

        Finally, Mrs. Overstreet argues that the ALJ’s  assessment of her residual functional
capacity  was  flawed  because  the  ALJ:    (1)  “played  doctor”  and  arbitrarily  found  that  she
needed to alternate sitting and standing every hour; (2) relied on her part‐time work at the
airport to find that she could work full‐time; (3) did not include limitations from her headaches
and limited range of motion in her neck in his assessment; and (4) did not properly consider
her pain from the combined effect of all of her impairments.

         The ALJ did not play doctor; his findings were consistent with testimony and medical
evidence, as required.  See Hopgood v. Astrue, 578 F.3d 696, 702 (7th Cir. 2009).  As explained,
the ALJ’s finding that Mrs. Overstreet needed “to alternate sitting and standing at one hour
intervals” referred to hourly breaks from sitting or standing — not to a need to alternate each
hour  between  sitting  and  standing  —  and  came  after  the  ALJ  observed  her  sitting  for
approximately an hour.  Although medical reports noted that pain prevented Mrs. Overstreet
from sitting or standing for long periods of time, no doctor suggested that she needed breaks
more frequently than once an hour.  And the ALJ found that she could stand or walk for only
two hours in an eight‐hour workday and needed to sit for at least six hours.  Dr. Kudirka and
Dr. Vincent drew the same conclusion.

        The ALJ also properly considered Mrs. Overstreet’s part‐time work in his assessment.
Although a claimant with a job may still be found disabled, see Gentle v. Barnhart, 430 F.3d 865,
867 (7th Cir. 2005), an ALJ’s assessment of residual functional capacity must be based on the
relevant evidence in the record, which includes “reports of daily activities” and “evidence from
attempts  to  work,”  see  SSR  96‐8p.    It  was  reasonable  for  the  ALJ  to  conclude  that  Mrs.
Overstreet’s job at the airport — transporting passengers in a golf cart, and sometimes pushing
them in wheelchairs, six hours a day, four days a week — suggested that her impairments did
not limit her as much as she claimed, and that she could perform sedentary work as a data‐
entry clerk or administrative assistant.  The vocational expert said that Mrs. Overstreet’s airport
job required “medium” exertion.  A person who can do such work is ordinarily also considered
physically able to do sedentary work.  See 20 C.F.R. § 404.1567(c).

        Mrs. Overstreet’s argument that the ALJ’s assessment of residual functional capacity
failed to include her limitations due to headaches and the limited range of motion in her neck
No. 09‐1742                                                                                       Page 7


is  also  not  persuasive.    It  was  Mrs.  Overstreet’s  burden  to  bring  to  the  ALJ’s  attention
everything that showed she was disabled.  20 C.F.R. § 404.1512; see Luna v. Shalala, 22 F.3d 687,
693 (7th Cir. 1994).  She has not pointed to anything in the record suggesting that her headaches
or her range of motion in her neck limited her at work.

          Finally,  Mrs.  Overstreet’s  contention  that  the  ALJ  did  not  properly  consider  her
complaints of pain caused by the aggregate effects of all her impairments fails because the ALJ
ensured that the vocational expert took all of her impairments into account when answering
the hypothetical question.  The ALJ was required to consider the combined effects of Mrs.
Overstreet’s impairments because he found them to be severe in combination.  See 20 C.F.R. §
404.1523;  Golembiewski  v.  Barnhart,  322  F.3d  912,  918  (7th  Cir.  2003).    Although  he  did  not
specifically address the combined effect in his ruling, he complied with § 404.1523 by including
all  of  her  impairments  in  his  hypothetical  question  to  the  vocational  expert.    See  Sims  v.
Barnhart, 309 F.3d 424, 432 (7th Cir. 2002).

       Accordingly, we AFFIRM the district court’s judgment affirming the Commissioner’s
denial of benefits.